Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-7, 12-20 pertains to group II and Species 1 that read on             Fig 7 for continuing prosecution without traverse in the communication with the Office on 01/21/2021 is acknowledged.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 3-7, 12, 14-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Luo. (US 2019/0123302) thereafter Luo 302 (US Patent Application Publication US 2019/0123 302) thereafter Luo 402 of record, document #1 in US Patent Application Section in Applicant IDS  filed on 11/18/2019.)
	With regard to claim 1, Luo 302 discloses (the abstract, Fig 1 to Fig 4, para [0049]-[0058])
a first substrate;(Fig 3 , first substrate 10, para [0049]), a second substrate arranged opposite to the first substrate;( Fig 3, second substrate 20, para [0050])
a light-emitting element located on a side of the second substrate facing the first substrate;(Fig 3, para [0062])
an encapsulation layer made of a water-absorbent material, (the abstract, para [0053] through [0061] and filled in edge areas of the first substrate and the second substrate, wherein a hermetic space is defined by the encapsulation layer, the first substrate, and the second substrate, and the light-emitting element is in the hermetic space; and a filler; the hermetic space is full of the filler except for an area occupied by the light-emitting element. (Luo 302 discloses that the space 40 is filled with glue and element 60 is also an encapsulation glue, para [0058])


    PNG
    media_image1.png
    190
    520
    media_image1.png
    Greyscale

Luo 302 Disclosure



With regard to claim 3, 4, 5, 6, 7, Luo 302 discloses (the abstract, Fig 1 to Fig 4, para [0053]-[0058]) a light-emitting element encapsulation structure according to claim 1, wherein the encapsulation layer is made of a glue material. (Fig 3, para [0049])
Or, wherein the encapsulation layer comprises a water-absorbent material layer and a glue material layer, wherein: the glue material layer is between the water-absorbent material layer and the first substrate.(Shown in Fig 3) 
Or, wherein a material of the glue material layer comprises epoxy resin and rubber resin, and a material of the water-absorbent material layer comprises calcium oxide.(para [0011],[0012], para [0054]))
Or wherein the encapsulation layer further comprises a water-absorbent layer of color changing property located on a side of the water-absorbent material layer away from the first substrate. (Luo 302 discloses the same material of water-absorbant as Applicant)  
Or, wherein a material of the filler comprises a water-absorbent material.(the abstract)
With regard to claim 12, 14, 15, 16, 17, 18, Luo 302 discloses (the abstract, Fig 1 to Fig 4, para [0049]-[0058]) a display panel, comprising a plurality of light-emitting element encapsulation structures according to claim 1, which are arranged in an array.(para [0002],[0003],[0049])
Or wherein the encapsulation layer is made of a glue material. (Fig 3, para [0049])
Or wherein the encapsulation layer comprises a water-absorbent    material layer and a glue material layer, wherein: the glue material layer is between the water-absorbent material layer and the first substrate. (Fig 3, the abstract)

Or, wherein a material of the glue material layer comprises epoxy resin and rubber resin, and a material of the water-absorbent material layer comprises calcium oxide. (Para [0011], [0012], [0015, [0054]])
Or, wherein the encapsulation layer further comprises a water-absorbent layer of color changing property located on a side of the water-absorbent material layer away from the first substrate. (Luo 302 discloses the same material of water-absorbant as Applicant)  
Or, wherein a material of the filler comprises a water-absorbent material.(the abstract)
With regard to claim 19, Luo 302 discloses (the abstract, Fig 1 to Fig 4, para [0049]-[0058]) a display panel wherein the filter substantially transparent. (Luo 302 discloses the same material of the filler as Applicant)  
With regard to claim 20, Luo 302 discloses (the abstract, Fig 1 to Fig 4, para [0049]-[0058]) a light-emitting element encapsulation structure wherein the filter substantially transparent. . (Luo 302 discloses the same material of the filler as Applicant)  

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	 Claim 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo. (US 2019/0123302) thereafter Luo 302 
	With regard to claims 2, 13, they are obvious over Luo 302 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
8.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file
.
                                                     CONCLUSION
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                  /THINH T NGUYEN/                                                                  Primary Examiner, Art Unit 2897